Citation Nr: 0507104	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  04-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from January 1941 to October 
1945.  His awards and decorations included the Purple Heart 
Medal and the Silver Star.  He died in October 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appellant, who is the widow of the veteran, is seeking 
service connection for the cause of the veteran's death and 
alternatively is claiming entitlement to dependency and 
indemnity (DIC) benefits under the provisions of 38 U.S.C. 
§ 1318.  

After the RO certified the appeal to the Board, it forwarded 
the appellant's request for a videoconference hearing before 
a member of the Board.  The appellant has requested that she 
be permitted to testify from the RO in Huntington, West 
Virginia.  

To afford the appellant the opportunity for a requested 
hearing, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

The appellant should be scheduled for a 
videoconference Board hearing from the RO 
in Huntington, West Virginia.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


